Davison, J.
The complaint charges that Samuel B. Haifgan ad Evan S. Davis, the defendants below, on the 19th of November, 1853, at Indianapolis, by their note of that date, promised to pay James Hall, or order, 233 dollars and 94 cents, six months after the date thereof, for value received; that Hall indorsed the note to Harrison, the plaintiff, and that the same remains unpaid, &c. A copy of the note sued on was filed with the complaint, and is, therefore, a part of the record. It reads thus: “ Indianapolis, November 19,1853. Six months after date, we promise to pay to James Hall, or order, two hundred and thirty-three dollars and ninety-four cents, for value received. Hcefgan and Davis, per S. B. Hcefgan.” Indorsed “ James Hall.” Upon the filing of the complaint, process of summons was issued against the defendants, returnable to the next term of the Marion Common Pleas. This summons was duly served and returned. And the defendants having failed to appear, were regularly defaulted, and judgment for the amount of the note, and interest thereon, was thereupon given against them.
For the reversal of this judgment, it is contended that there being no averment in the complaint that the note in suit was executed by the defendants by the style of “ Hcefgan and Davis, per S. B. Hmfgan,” and the record being silent as to whether there was any evidence touching that point, it must be assumed that there was none, and consequently that the judgment is erroneous. This position is not tenable. We have seen that a literal copy of the note was filed with the complaint. In our opinion the de*595fault admitted its execution by the defendants, in the form in which it appears in the record. Indeed the execution of a note which is the foundation of a suit, is always admitted, unless denied by plea or answer verified by oath. Abernathy v. Reeves, ante, p. 306.
J. L. Ketcham and I Coffin, for the appellants.
S. Yandes, for the appellee.
Per Curiam.
The judgment is affirmed, with 10 per cent, damages and costs.